DETAILED ACTION
This Office Action is in response to the application 16/787,056 filed on 02/11/2020.
Claims 1-26 have been examined and are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  This Action is made Non-FINAL.
Priority
The present application claim priority to Indian patent application IN201941039177, filed on Sept. 27, 2019. 
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f): 
(f) ELEMENT IN CLAIM FOR A COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph: 
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph: 
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and 
(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. Such claim limitation(s) is/are: “means for parsing,” “means for determining,” “means for assigning” of claim 21. Similarly, claims 22-26 are interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because these claims dependent on independent claim 21.
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: “response parser to …determine,” “shard analyzer to determine” and “shard selector to assign” of independent claim 1, “shard analyzer …to analyze” of claim 2, “shard selector … to assign” of claim 3, “interface transceiver to transmit,” of claim 6, “shard selector to determine” of claim 7 and “response parser …to parse” of claim 8. 
Because these claim limitation(s) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. 
If applicant does not intend to have the claim limitation(s) treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112 , sixth paragraph, applicant may amend the claim(s) so that it/they will clearly not invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, or present a sufficient showing that the claim recites/recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically discloses as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-6, 8, 9-12, 14, 15-18, 19, 20-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Qadri et al. (“Qadri,” US 20190213104, published July 11, 2019) in view of Merriman et al. (“Merriman,” US 20180300385, published Oct. 18, 2018). 

Regarding claim 1, Qadri discloses an apparatus comprising:  
a response parser to: in response to obtaining an authorization token indicating to utilize a software- as-a-service (SaaS), determine a tenant identification code based on an authorization token (Qadri [0279], [0318]. The on-premises agent authenticates 502 the user with a token issuing authority and receives an authentication token. The agent then sends an outgoing request to the SAS service asking for access to a specific storage resource (and optionally a specific range). The SAS service validates the authentication token, extracts the tenant identifier for it and parses the resources the agent can access. It then creates an appropriate request for that specific tenant partition store and requests access tokens for that partition from the storage service. [For SaaS, see par. [0279].]): and 
the shard being a deployed instance of the SaaS (Qadri [0342], [0344]. Computing resources—by utilizing appropriate strategy one can partition data across multiple partition servers. In order to better manage horizontal scaling, with focus to improve performance and scalability, this example implementation divides the storage into shards.). 
Qadri does not explicitly disclose: 
determine a first point of presence in response to determining the tenant identification code; a shard analyzer to determine a second point of presence of a shard,; and  a shard selector to assign the shard to a user when the first point of presence and the second point of presence are the same.
However, in an analogous art, Merriman discloses an apparatus, comprising: 
determine a first point of presence in response to determining the tenant identification code (Merriman [0121]. In one example implementation, a chat application logs messages, tracking the country of an originating user. The application stores the logs in the chat database under the messages collection. The chats contain information that is to be segmented by country to have servers local to the country serve read and write requests for the country's users. A group of countries can be assigned a same zone in order to share resources . [For example], “ _ id " : ObjectId ( “ 456f08c447fe58b2e96f595fa ” ) , " country " : “ US ” , " userid ” : 123 , " message " : " Hello there .”);
a shard analyzer to determine a second point of presence of a shard, and a shard selector to assign the shard to a user when the first point of presence and the second point of presence are the same (Merriman [0130]. In some embodiments , with zones , if an inserted or updated document matches a configured zone , it can only be written to a shard inside of that zone. In some embodiments , the system can be con figured to route queries to a specific shard if the query includes at least the country field . For example , MongoDB can attempt a targeted read operation on the following query (chatDB . messages . find ( { " country " : “ UK ” , “ userid ” : “ 123 " } ). In the above example , MongoDB may read the messages for the user ID “ 123 ” in the United Kingdom from shards associated with the Europe zone 420.): 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Merriman with the teachings of Qadri to include:  a shard selector to assign the shard to a user when the first point of presence and the second point of presence are the same, to provide users with a means for accessing specific allocation of cloud resources (i.e., partition or shards) according to client location.  (See Merriman [0121].)
Regarding claim 2, Qadri and Merriman disclose the apparatus of claim 1. Merriman further discloses wherein the shard analyzer is to analyze a second shard to determine a third point of presence, the second shard being a second deployed instance of the SaaS, the third point of presence different than the second point of presence (Merriman [0080], [0122], [0130]. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. The country field represents the user's country based on its ISO 3166-1 Alpha-2 two-character country codes [e.g., U.S., Europe]. In some embodiments, with zones, if an inserted or updated document matches a configured zone, it can only be written to a shard inside of that zone. ). 
The motivation is the same as that of claim 1 above. 
Regarding claim 3, Qadri and Merriman disclose the apparatus of claim 2. Merriman further discloses wherein the shard selector is to assign the second shard to the user when the first point of presence and the third point of presence are the same (Merriman [0080], [0122], [0130]. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. The country field represents the user's country based on its ISO 3166-1 Alpha-2 two-character country codes [e.g., U.S., Europe]. In some embodiments, with zones, if an inserted or updated document matches a configured zone, it can only be written to a shard inside of that zone. ). 
 The motivation is the same as that of claim 2 above. 
 Regarding claim 4, Qadri and Merriman disclose the apparatus of claim 3. Merriman further discloses including a first gateway located in the first point of presence to transmit an indication of the assigned shard to a second gateway located in the third point of presence (Merriman FIG. 1, [0064], [0075], [0078]. A shard cluster typically comprises multiple shard servers ( e . g . , 102 - 108 ) hosting multiple partitions ( e . g . , 152 - 174 ) or shards of data . The shards of the shard cluster can be associated with different zones . For example , as illustrated in FIG . 1 , shards 152 - 156 can be associated with zone 1 , shards 158 - 162 can be associated with zone 2 , and shards 164 - 174 can be associated with zone 3 .  The shard router processes receive such client requests and route the database requests to the appropriate shard ( s ) , e . g . , 152 - 174 on shard servers 102 - 108 . In some embodiments , router processes can run on any server within the managed database and / or on any number of server ( s ) that is desired [i.e., acting as gateways of a cluster of computing devices]. For example , the router processes can be executed on stand - alone systems , and in other examples the router processes can be run on the shard servers themselves [i.e., gateway] .). 
The motivation is the same as that of claim 3 above. 
Regarding claim 5, Qadri and Merriman disclose the apparatus of claim 1. Qadri further discloses response parser (Qadri [0318]. The SAS service validates the authentication token, extracts the tenant identifier for it and parses the resources the agent can access.). 
Merriman further discloses shard analyzer, and the shard selector are located in a third point of presence (Merriman [0075], [0078], [0080]. The shard router processes receive such client requests and route the database requests to the appropriate shard ( s ) , e . g . , 152 - 174 on shard servers 102 - 108 . In some embodiments, router processes can run on any server within the managed database and / or on any number of server ( s ) that is desired. In some embodiments, configuration server(s) 110-114 are configured to store and manage the database's metadata. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information.), 
the first point of presence and the second point of presence are the same and different than the third point of presence (Merriman [0064], [0121] – [0122]. A shard cluster typically comprises multiple shard servers (e.g., 102-108) hosting multiple partitions (e.g., 152-174) or shards of data. The shards of the shard cluster can be associated with different zones. For example, as illustrated in FIG. 1, shards 152-156 can be associated with zone 1, shards 158-162 can be associated with zone 2, and shards 164-174 can be associated with zone 3. The chats contain information that is to be segmented by country to have servers local to the country serve read and write requests for the country's users. A group of countries can be assigned a same zone in order to share resources. In one example implementation, the application currently has users in the US, UK, and Germany.). 
The motivation is the same as that of claim 1 above. 
Regarding claim 6, Qadri and Merriman disclose the apparatus of claim 1. Merriman further discloses further including an interface transceiver to (Merriman [0200]. The system can be configured to interface with a plurality of cloud service providers (e.g. Amazon Web Services, Google Cloud, Microsoft Azure).): 
transmit an indication of the assigned shard to a gateway, the gateway located in a third point of presence (Merriman FIGs 1, 2, [0064], [0075]. A shard cluster typically comprises multiple shard servers ( e . g . , 102 - 108 ) hosting multiple partitions ( e . g . , 152 - 174 ) or shards of data . The shards of the shard cluster can be associated with different zones . For example , as illustrated in FIG . 1 , shards 152 - 156 can be associated with zone 1 , shards 158 - 162 can be associated with zone 2 , and shards 164 - 174 can be associated with zone 3 .  The shard router processes receive such client requests and route the database requests to the appropriate shard ( s ) , e . g . , 152 - 174 on shard servers 102 - 108 . In some embodiments , router processes can run on any server within the managed database and / or on any number of server ( s ) that is desired [i.e., acting as gateways of a cluster of computing devices]. For example , the router processes can be executed on stand - alone systems , and in other examples the router processes can be run on the shard servers themselves [i.e., gateway] .): and 
when the third point of presence is different than (1) the first point of presence and (2) the second point of presence (Merriman FIGs 1, 2, [0064]. A shard cluster typically comprises multiple shard servers ( e . g . , 102 - 108 ) hosting multiple partitions ( e . g . , 152 - 174 ) or shards of data . The shards of the shard cluster can be associated with different zones . For example , as illustrated in FIG . 1 , shards 152 - 156 can be associated with zone 1 , shards 158 - 162 can be associated with zone 2 , and shards 164 - 174 can be associated with zone 3 .), 
transmit the indication of the assigned shard to a second gateway located in (1) the first point of presence and (2) the second point of presence (Merriman [0080], [0122], [0130]. In some embodiments, the metadata includes basic information on each shard in the shard cluster including, for example, network communication information, zone information, server information, number of chunks of data, chunk version, number of shards of data, shard version, and other management information for routing processes, database management processes, chunk splitting processes, etc. The country field represents the user's country based on its ISO 3166-1 Alpha-2 two-character country codes [e.g., U.S., Europe]. In some embodiments, with zones, if an inserted or updated document matches a configured zone, it can only be written to a shard inside of that zone. ). 
The motivation is the same as that of claim 1 above. 
Regarding claim 8, Qadri and Merriman disclose the apparatus of claim 1. Qadri further discloses wherein the response parser is to parse the authorization token to determine the tenant identification code (Qadri [0279], [0318]. The on-premises agent authenticates 502 the user with a token issuing authority and receives an authentication token. The agent then sends an outgoing request to the SAS service asking for access to a specific storage resource (and optionally a specific range). The SAS service validates the authentication token, extracts the tenant identifier for it and parses the resources the agent can access. It then creates an appropriate request for that specific tenant partition store and requests access tokens for that partition from the storage service. ). 
Regarding claim 9, claim 9 is directed to a non-transitory computer-readable medium corresponding to the apparatus of claim 1. Claim 9 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 10, claim 10 is directed to a non-transitory computer-readable medium corresponding to the apparatus of claim 2. Claim 10 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Regarding claim 11, claim 11 is directed to a non-transitory computer-readable medium corresponding to the apparatus of claim 3. Claim 11 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 12, claim 12 is directed to a non-transitory computer-readable medium corresponding to the apparatus of claim 6. Claim 12 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 14, claim 14 is directed to a non-transitory computer-readable medium corresponding to the apparatus of claim 8. Claim 14 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 15, claim 15 is directed to a method corresponding to the apparatus of claim 1. Claim 15 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 16, claim 16 is directed to a method corresponding to the apparatus of claim 2. Claim 16 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Regarding claim 17, claim 17 is directed to a method corresponding to the apparatus of claim 3. Claim 17 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 18, claim 18 is directed to a method corresponding to the apparatus of claim 6. Claim 18 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 20, claim 20 is directed to a method corresponding to the apparatus of claim 8. Claim 20 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Regarding claim 21, claim 21 is directed to an apparatus corresponding to the apparatus of claim 1. Claim 21 is similar in scope to claim 1 and is therefore rejected under similar rationale.
Regarding claim 22, claim 22 is directed to an apparatus corresponding to the apparatus of claim 2.  Claim 22 is similar in scope to claim 2 and is therefore rejected under similar rationale.
Regarding claim 23, claim 23 is directed to an apparatus corresponding to the apparatus of claim 3.  Claim 23 is similar in scope to claim 3 and is therefore rejected under similar rationale.
Regarding claim 24, claim 24 is directed to an apparatus corresponding to the apparatus of claim 6.  Claim 24 is similar in scope to claim 6 and is therefore rejected under similar rationale.
Regarding claim 26, claim 26 is directed to an apparatus corresponding to the apparatus of claim 8.  Claim 26 is similar in scope to claim 8 and is therefore rejected under similar rationale.
Claims 7, 13, 19 and 25 are rejected under 35 U.S.C. 103 as being unpatentable over Qadri et al. (“Qadri,” US 20190213104, published July 11, 2019) in view of Merriman et al. (“Merriman,” US 20180300385, published Oct. 18, 2018) and Kunjur et al. (“Kunjur,” US 20200327150, filed April 9, 2019). 
Regarding claim 7, Qadri and Merriman disclose the apparatus of claim 1. Qadri and Merriman do not explicitly disclose: wherein the shard selector is to: determine a weight of the shard; and assign the shard to the user when the weight satisfies a weight threshold. 
However, in an analogous art, Kunjur discloses an apparatus comprising wherein the shard selector is to: determine a weight of the shard; and assign the shard to the user when the weight satisfies a weight threshold (Kunjur [0051] – [0053]. At 460, the IRE 202 searches the shard associated with the extracted first character for datatype items similar to the datatype item received at 452. The shard associated with the extracted first character was created at stage 408 of the method 400. The similar datatype items may be identified using similarity search procedures. The similar datatype items that are outputted may be determined based on a threshold similarity score. For example, if the threshold similarity score is 90 %, then the IRE 202 will output any similar datatype items with a similarity score greater than or equal to 90 %.). 
Therefore, it would have been obvious to one of ordinary skill in the art on or before the effective filing date of the claimed invention to combine the teachings of Kunjur with the teachings of Merriman and Qadri to include:  assign the shard to the user when the weight satisfies a weight threshold, to provide users with a means for searching relevant shard of information according to a similarity threshold.  (See Kunjur [0052].)
Regarding claim 13, claim 13 is directed to a non-transitory computer-readable medium corresponding to the apparatus of claim 7. Claim 13 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 19, claim 19 is directed to a method corresponding to the apparatus of claim 7. Claim 19 is similar in scope to claim 7 and is therefore rejected under similar rationale.
Regarding claim 25, claim 25 is directed to an apparatus corresponding to the apparatus of claim 7. Claim 25 is similar in scope to claim 7 and is therefore rejected under similar rationale.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWARD LONG whose telephone number is (571)272-8961.  The examiner can normally be reached on Monday to Friday, 9 AM - 6  PM EST (Alternate Fridays).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luu Pham can be reached on (571) 270-5002.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 



/EDWARD LONG/
Examiner, Art Unit 2439


/LUU T PHAM/            Supervisory Patent Examiner, Art Unit 2439